Exhibit 10.6G

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
May 1, 2006, by and between CLARENDON HILLS INVESTORS, LLC, a California limited
liability company (“Landlord”), and TERCICA, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord (as successor in interest to 2000 Sierra Point, LLC) and Tenant are
parties to that certain Lease Agreement (“Original Lease”) dated as of March 7,
2005 pursuant to which Landlord leased to Tenant and Tenant leased from Landlord
approximately 28,278 rentable square feet (“Premises”) at 2000 Sierra Point
Parkway, Brisbane, California (“Building”).

B. Per Exhibit F, Section 2 of the Original Lease, Tenant possessed the “3rd
Floor Expansion Option” which expired on January 31, 2006.

C. Per Exhibit F, Section 1 of the Original Lease, Tenant possesses an
“Expansion Option” to lease the “Expansion Space” on the 2nd Floor (“2nd Floor
Expansion Option”).

D. Landlord and Tenant wish to amend the Original Lease to reactivate and extend
the expiration date of the “3rd Floor Expansion Option”.

E. Landlord and Tenant wish to amend the Original Lease to terminate the
Tenant’s “2nd Floor Expansion Option”.

NOW, THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Effective Date. The Effective Date of this Amendment shall be May 1, 2006.

2. Reactivation and Extension of the Termination Date of the 3rd Floor Expansion
Option.

 

  i. The Tenant’s 3rd Floor Expansion Option is hereby reactivated and renewed
and the new termination date for the 3rd Floor Expansion Option shall be
December 31, 2006, and Tenant may execute its Option at any time before
December 31, 2006.

 

  ii. If the Option is exercised before July 31, 2006, the basic lease terms for
the “3rd Floor Space” shall be as follows:

 

  a. Expansion Premises: Suite 300 containing approximately 11,100 net rentable
square feet. This Expansion Premises shall be incorporated into the Original
Premises, which contains approximately 28,278 rentable square feet, for a
combined new Premises which contains approximately 39,378 rentable square feet
(approximately 19,689 rentable square feet for each of the 3rd and 4th floors).

 

  b. Lease Commencement Date: Date of Option Exercise

 

  c. Base Rent:

 

Date of Option Exercise – September 31, 2006:    $0.00 ($0.00/sf) October 1,
2006 – June 30, 2007:    $27,750.00 ($2.50/sf) July 1, 2007 – June 30, 2008:   
$28,860.00 ($2.60/sf)

 

1



--------------------------------------------------------------------------------

July 1, 2008 – June 30, 2009:    $29,970.00 ($2.70/sf) July 1, 2009 – June 30,
2010:    $31,080.00 ($2.80/sf) July l, 2010 – June 30, 2011:   
$32,190.00 ($2.90/sf) July 1, 2011 – Sept 30, 2011:    $33,300.00 ($3.00/sf)

 

  d. Tenant Improvement Allowance: $277,500 ($25 per sf), plus up to $20,000 for
architectural services to be provided by Huntsman Architects.

 

  e. Base Year for Expansion Premises: 2006

 

  f. Additional Tenant’s Share of the Building for Operating Costs and Taxes for
the Expansion Premises: 5.18%

 

  g. Security Deposit: $100,000, which may be returned to the Tenant upon
Tenant’s request after August 1, 2008 provided that the Tenant is in possession
and occupancy of the Premises and has not in Defaulted under any of the terms of
the Original Lease.

 

  h. Parking: The Tenant shall be provided an additional thirty-nine
(39) parking spaces for the Expansion Premises on a non-exclusive basis, in
accordance with the terms of the Original Lease.

 

  i. All other provisions in Exhibit F, Section 2 and the Original Lease shall
apply to the exercise of this Option.

 

  iii. If the Option is exercised after July 31, 2006 but before December 31,
2006, the process for determining the terms of the expansion Option shall be
based on the process that is already enumerated in the Original Lease. The
commencement date for the “3rd Floor Space” shall be the date on which the
Tenant executes its Option. All other provisions in Exhibit F, Section 2 and the
Original Lease shall apply to the exercise of this Option.

3. Termination of the 2nd Floor Expansion Option. All Option rights granted to
the Tenant by the Original Lease (specifically but not exclusively Exhibit F,
Section 1 of the Original Lease) for the 2nd Floor of the Building are hereby
terminated. This shall not affect any Rights of First Offer that the Tenant has
for space on the 2nd Floor of the Building.

4. No Further Amendment. The Original Lease, as modified by this Amendment,
shall remain in full force and effect.

5. Confirmation of Original Lease. Tenant hereby represents and warrants to
Landlord that, as of the date hereof, (a) the Original Lease is in full force
and effect and has not been modified except pursuant to this Amendment;
(b) Tenant has not subleased or assigned any of its right, title and interest in
and to the Original Lease and has full power and authority to enter into and
perform its obligations hereunder; (c) to the best of Tenant’s knowledge, there
are no defaults on the part of Landlord existing under the Original Lease;
(d) to the best of Tenant’s knowledge, there exists no valid abatements, causes
of action, counterclaims, disputes, defenses, offsets, credits, deductions, or
claims against the enforcement of any of the terms and conditions of the
Original Lease; (e) this Amendment has been duly authorized, executed and
delivered by Tenant and constitutes the legal, valid and binding obligation of
Tenant; and (f) there are no actions, whether voluntary or otherwise, pending
against Tenant under the bankruptcy or insolvency laws of the United States or
any state thereof.

6. Voluntary Agreement. The parties have read this Amendment, and on the advice
of counsel they have freely and voluntarily entered into this Amendment.

 

2



--------------------------------------------------------------------------------

7. Representation by Counsel. Each party acknowledges that it has been
represented by independent legal counsel of its own choice in connection with
the execution of this Amendment and has had an adequate opportunity to
investigate the subject matter of this Amendment before executing this
Amendment.

8. Brokerage. Landlord and Tenant each warrant to the other that it has not had
dealings with any finder, broker, or agent in connection with this Amendment.
Each party shall indemnify, defend and hold harmless the other party from and
against any and all costs, expenses or liability for commissions or other
compensation or charges claimed by any finder, broker, or agent based on
dealings with the indemnifying party with respect to this Amendment.

9. General Provisions. This Amendment shall bind and inure to the benefit of the
parties and their respective successors and assigns. This Amendment shall be
governed, and construed in accordance with, the laws of the State of California
without regard to or application of the principles of conflict of laws. This
Amendment together with the Original Lease constitutes the entire agreement
between the parties with respect to the subject matter hereof and thereof.

10. Counterparts. This Amendment may be signed in two or more counterparts. When
at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.

IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease as
of the date first set forth above.

 

TENANT:     LANDLORD: TERCICA, INC.,     CLARENDON HILLS INVESTORS, LLC a
Delaware corporation     a California limited liability company Signature:   /s/
Stephen N. Rosenfield    

By:

  /s/ Stephen P. Diamond   Stephen N. Rosenfield       Stephen P. Diamond  
General Counsel       Manager

 

3